             Case 6:18-bk-07236-KSJ         Doc 15      Filed 01/30/19     Page 1 of 2



                                        ORDERED.


     Dated: January 30, 2019




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION
                                  www.flmb.uscourts.gov

IN RE:                                        )
                                              )
Brianna Lynne Chadic,                         )       CASE # 6:18-bk-07236-KSJ
                                              )       CHAPTER 7
               Debtor.                        )

 ORDER AUTHORIZING RETENTION OF BK GLOBAL REAL ESTATE SERVICES
AND IMT REALTY LLC TO PROCURE CONSENTED PUBLIC SALE PURSUANT TO
                     11 U.S.C. §§327, 328 AND 330

         THIS CASE came on for consideration without hearing on the Trustee’s Application to

Retain BK Global Real Estate Services and IMT Realty LLC to Market and Conduct Short Sale

Auction Pursuant to 11 U.S.C. §§327 and 328 (Doc. No. 14) filed on January 29, 2019. The

Court concludes that BK Global Real Estate Services and IMT Realty LLC do not hold or

represent an interest adverse to the estate and are disinterested persons within the meaning of

Section 101(14) of the Bankruptcy Code. The Court further concludes that BK Global Real

Estate Services and IMT Realty LLC are qualified to represent the Trustee and that the Court’s

authorization of their employment is in the best interest of the estate. Accordingly, it is
            Case 6:18-bk-07236-KSJ         Doc 15     Filed 01/30/19     Page 2 of 2



       ORDERED the Application is granted and the Court approves the retention of BK

Global Real Estate Services and IMT Realty LLC to sell real property located at 5 Ox Hill Lane

Norwich, CT 06360. All compensation authorized is subject to the provisions of Section 330 of

the Bankruptcy Code and any hourly rate is not guaranteed and is subject to review and no

payment whatsoever shall be made to the attorney absent application and order.


Trustee, Richard B. Webber II, is directed to serve a copy of this Order on interested parties who
are non-CM/ECF users and file a proof of service within 3 days of entry of the Order.




                                                2 
 
